IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDU AL QADER HUSSAIN AL-MUDAFARl,
Petitioner,

Civil Action No. 05-2185 (RCL)

FILED
JAN272012

Clerk, U.S. District & Bankruptcy
GRDER Courts for the Dlstrict of Columbia

Upon consideration of Respondents’ Third Unopposed Motion for Extension of

V.

BARACK OBAMA,
President of the United States, et al.,

Respondents.

%Z\_/S\J\J&§/§/§/\/§\/

Time to tile their opposition or response to Petitioner’s Motion for Voluntary Dismissal
without Prejudice and for Continued Access Pursuant to the Protective Order (s_e_e Dkt.
No. 268), Respondents’ request is hereby GRANTED, such that:

(l) On or before January 31, 2012, Respondents will file either an opposition to
Petitioner’s request for continued counsel access, or Respondents will file a
status report indicating that they would agree to some form of continued
counsel access; and

(2) Should Respondents tile a status report, and the parties are thereafter unable to
resolve any differences they may have regarding the issue of continued
counsel access, Respondents will file an opposition on February 14, 2012.

SO ORDERED.

Date: '[2]¢¢3  C-  
Ro\?éi~: C. LAMBERTH
CHIEF JUDGE